DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1 and 3-4 are pending in the application.  Claim 2 has been cancelled.
The amendment to claim 1, originally filed on 12/22/2021, has been entered in the above-identified application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for “a first set of binding agents” and “a second set of binding agents.”

Drawings
The drawings were received on 12/22/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Broadway et al. (US 6,503,856 B1).

Regarding claim 1, Broadway teaches carbon fiber sheet materials that include a carbon fiber network and an adhesive polymeric material adhered to at least one surface (Abstract).  Broadway teaches that the carbon fiber sheets include a network formed of a plurality of carbon fibers or filaments, arranged substantially parallel relative to one another, and including an adhesive polymeric material adhered directly onto one, and preferably both, surfaces of the carbon fiber network as an integral part of the carbon fiber network (col. 2 lines 16-40).  

With regard to the claimed limitations, “a first set of binding agents coupled to the top surface; and a second set of binding agents coupled to the bottom surface of the carbon fiber tow,” and “each binding agent in the first set of binding agents and the second set of binding agents is spaced apart from an adjacent binding agent in one of the first set of binding agents and the second set of binding agents along a span of the carbon fiber tow and separated by untreated portions of the carbon fiber tow,” Broadway teaches that, in one particularly advantageous embodiment of the invention, the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (col. 3 lines 47-53).  Broadway further teaches that the adhesive layer may be applied as a single layer, or alternatively, the adhesive layer can be applied as two or more multiple layers (col. 4 lines 6-29).  The examiner notes that each melt blown web would comprise a set of binding agents in the form of a set of interconnected (entangled) fibers. In addition, or in the alternative, when the adhesive layer is applied as two or more multiple layers, the examiner notes that the multi-layer layer web would comprise a set of binding agents in the form of a set of layers.

With regard to the claimed limitation, “each binding agent in the first set of binding agents and the second set of binding agents extends from a first side of the carbon fiber tow to second side of the carbon fiber tow, the second side opposite the first side,” Broadway teaches, 

With regard to the claimed limitation, “the first set of binding agents on the top surface are offset from the second set of binding agents on the bottom surface,” Broadway teaches that the melt blown polymer web is preferably composed of a plurality of randomly oriented melt blown polymer fibers (col. 10 lines 7-12).  The examiner notes that when the melt blown polymer web is deposited on opposing surfaces of the carbon fiber sheet as taught by Broadway, the fibers in each melt blown web would be offset from the fibers in the other melt blown web, due to the random orientation of the melt blown polymer fibers.  
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that deposition of adhesive layers comprising porous meltblown webs on opposite surfaces of the carbon fiber sheet would result in a first set of locations of the adhesive on the top surface being offset from a second set of locations of the adhesive on the bottom surface, due to the random deposition of fibers in the melt-blowing process.

Regarding claim 3, Broadway teaches that preferably the fibers of the tow(s) are spread out relative to one another to form a substantially planar sheet prior to applying the adhesive layer web to a surface thereof (col. 2 lines 58-61).

Regarding claim 4, Broadway teaches that the adhesive layers can extend beyond at least one, preferably two, and more preferably three, of the peripheral edges of the carbon fiber sheet (col. 3 lines 47-53).  The examiner notes that melt-blown fabrics would comprise fibers 


Response to Arguments


Applicant's arguments, originally filed 12/22/2021, have been fully considered but they are not persuasive. 

Applicant contends that assuming arguendo that an adhesive in Broadway on a top surface is offset from an adhesive in Broadway on a bottom surface, the offset limitation of claim 1 would still not be met as the claim 1 is amended to recite "the first set of binding agents on the top surface are offset from a second set of the locations of the second set of binding agents on the bottom surface".  Applicant contends that, in particular, nowhere in Broadway is it disclosed or contemplated that the set of binding agents on the top surface be offset from the set of binding agents on the bottom surface.

Regarding this contention, the examiner notes Broadway teaches that the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (col. 3 lines 47-53).  Broadway also teaches that the melt blown polymer web is preferably composed of a plurality of randomly oriented melt blown polymer fibers (col. 10 lines 7-12).  Broadway further teaches that the adhesive layer may be applied as a single layer, or alternatively, the adhesive layer can be applied as two or more multiple layers (col. 4 lines 6-29).  Thus, in a first view, each melt blown 


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789